                                                                       Case 2:16-cv-00436-RFB-NJK Document 45
                                                                                                           46 Filed 05/08/20
                                                                                                                    05/21/20 Page 1 of 2




                                                             1   DARREN T. BRENNER ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for plaintiff Bank of America, N.A.
                                                             8
                                                                                              UNITED STATES DISTRICT COURT
                                                             9                                        DISTRICT OF NEVADA
                                                            10

                                                            11   BANK OF AMERICA, N.A.,                             Case No.: 2:16-cv-00436-RFB-NJK
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                 Plaintiff,           MOTION TO REMOVE ATTORNEY
                                                                 vs.
                                                                                                                    FROM ELECTRONIC SERVICE LIST
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                 SKYRIDGE HOMEOWNERS ASSOCIATION;
AKERMAN LLP




                                                            14   NEVADA ASSOCIAITON SERVICES, INC.;
                                                                 PREMIER ONE HOLDINGS, INC.; LIQUN
                                                            15   HOLDINGS LIMITED; RILLAN FAMILY
                                                                 INVESTMENT, LLC,
                                                            16
                                                                                              Defendants.
                                                            17
                                                                 TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            18
                                                                          PLEASE TAKE NOTICE that Tenesa S. Powell, Esq., is no longer associated with the law
                                                            19
                                                                 firm of Akerman LLP, who requests that Ms. Powell be removed from the service list.
                                                            20
                                                                 ///
                                                            21
                                                                 ///
                                                            22
                                                                 ///
                                                            23
                                                                 ///
                                                            24
                                                                 ///
                                                            25
                                                                 ///
                                                            26
                                                                 ///
                                                            27

                                                            28
                                                                 53048298;1
                                                                     Case 2:16-cv-00436-RFB-NJK Document 45
                                                                                                         46 Filed 05/08/20
                                                                                                                  05/21/20 Page 2 of 2




                                                             1            Akerman LLP continues to serve as counsel for Bank of America, N.A.in this action. All

                                                             2   items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                             3   in this action should continue to be directed to Darren T. Brenner, Esq. and Scott R. Lachman, Esq.

                                                             4            DATED this 8th day of May, 2020.

                                                             5
                                                                                                             AKERMAN LLP
                                                             6
                                                                                                             /s/ Scott R. Lachman
                                                             7                                               DARREN T. BRENNER, ESQ.
                                                                                                             Nevada Bar No. 8386
                                                             8
                                                                                                             SCOTT R. LACHMAN, ESQ.
                                                             9                                               Nevada Bar No. 12016
                                                                                                             1635 Village Center Circle, Suite 200
                                                            10                                               Las Vegas, NV 89134
                                                                                                             Attorneys for Bank of America, N.A.
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                       COURT APPROVAL
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                          IT IS SO ORDERED.
                                                            14
                                                                                May 21, 2020
                                                                          Date:______________
                                                            15
                                                                                                                     ___________________________________
                                                            16
                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                            17                                                       Case No.: 2:16-cv-00436-RFB-NJK

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 53048298;1
